Allowable Subject Matter
Claims 1 -20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “receptacle cage having at least a front face, a rear face opposite the front face, a first sidewall spanning from the front face to the rear face, and a second sidewall spanning from the front face to the rear face, the front face, the rear face, the first sidewall, and the second sidewall collectively defining an interior cavity, the receptacle cage having a first width spanning between an outer surface of the first sidewall and an outer surface of the second sidewall; and a heatsink at least partially disposed within the interior cavity of the receptacle cage, and having a second width that is greater than the first width of the receptacle cage such that the heatsink extends at least partially through the first sidewall and at least partially through the second sidewall” as recited in amended independent claim 1. Claims 2 – 8 depend from independent claim 1, directly or indirectly, and therefore are also allowable. Claims 9 – 20 are allowable as mentioned in previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        4/25/2022.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831